Title: To Thomas Jefferson from Gabriel Christie, 18 May 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            
                        sir
                     
                            Balto may 18th. 1807
                        
                        I have just recd a letter from mr Appelton inclosing a Bill of loading for 4 Cases of Wine on Board the
                            Ship Jane from Leghorn. she has arrived and I will agreably to your request forward them to washington by the first
                            alexandria Packet that leaves this place you will no doubt recieve from mr a, the invoice which when forwarded will
                            enable me to ascertain the duties.
                  I have the Honor to be sir your obt Sert
                        
                            G Christie
                     
                        
                    